Citation Nr: 1419264	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-13 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a heart condition (previously claimed as myocardial infarction, premature heart disease, and coronary artery disease), to include as secondary to hyperlipidemia and hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 through October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which among other issues, denied service connection for a myocardial infarction.  The Veteran has perfected a timely appeal as to that denial.

The Veteran also initially claimed entitlement to service connection for an unspecified disability of the right arm and hand, loss of use of the upper extremities, and loss of use of the lower extremities.  However, the Veteran did not perfect an appeal of following the RO's denial of these issues.  Thus, they do not remain on appeal before the Board.


FINDINGS OF FACT

1.  Service connection is not in effect for the Veteran for hyperlipidemia or hypertension.

2.  The Veteran's heart condition, diagnosed as atherosclerotic coronary artery disease with myocardial infarctions, was not incurred during the Veteran's active duty service and has not been shown to have been caused or aggravated by his active duty service, incurred within one year from his separation from active duty service, or incurred as a result of his service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for a heart condition (previously claimed as myocardial infarction, premature heart disease, and coronary artery disease), to include as secondary to hyperlipidemia and hypertension have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating June 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for a heart attack.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's January 2009 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, VA treatment records, and identified and relevant private treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded multiple VA examinations of his claimed heart condition in October 2008, March 2010, and January 2012.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed heart condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection for Heart Condition

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases, which include cardiovascular diseases, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran advances three distinct theories in support of his service connection claim.  First, in his January 2009 Notice of Disagreement (NOD), he alleges that he was treated during service in December 1988, and again after service in February and April of 1993, for chest pains.  Hence, he suggests that service connection for his claimed heart condition may be awarded on a direct basis pursuant to 38 C.F.R. § 3.303, or alternatively, on a presumptive basis under 38 C.F.R. § 3.309(a).  

Alternatively, he also alleges in his NOD that his claimed heart condition arose as a result of hypotension, which he believes was caused by medications which he was taking for his service-connected back disability.  Hence, he advances the argument that service connection for his claimed heart condition should be granted pursuant to 38 C.F.R. § 3.310, on the theory that his heart condition is secondary to his back disability.  

For his third theory, the Veteran also alleges that his heart condition was caused by hyperlipidemia, which he believes began during service.  Hence, the Veteran also asserts that service connection for his claimed heart condition should be awarded on the theory that his heart condition is secondary to hyperlipidemia.  

Service connection is not in effect for the Veteran for hyperlipidemia or hypertension or any other blood pressure disorder.  In fact, the records show that claims for service connection for hyperlipidemia and hypertension, both of which were filed while the Veteran's claim for service connection for a heart condition has been pending, were denied by VA in rating decisions issued in June 2011 and March 2013.  The Veteran has not appealed either decision.  Thus, as service connection is not in effect for either hyperlipidemia or hypertension, service connection for a heart condition may not be granted on the theory that it is secondary to either of those disorders.

Subject to the foregoing, the Board must consider whether service connection for the Veteran's claimed heart condition may be granted on a direct basis under 38 C.F.R. § 3.303 or under a presumptive basis under 3.309(a), or alternatively, pursuant to 38 C.F.R. § 3.310 on the theory that it is secondary to the Veteran's service-connected back disability.

Initially, the Board finds that the Veteran has a current heart condition that has been diagnosed as atherosclerotic coronary artery disease with myocardial infarctions.  In that regard, the VA treatment records and private hospital records show that the Veteran had two myocardial infarctions, occurring within 10 days of each other, in February and March of 2007.  During his hospitalization following these events, the Veteran was diagnosed with coronary artery disease.  VA examinations performed in October 2008, March 2010, and January 2012 confirmed diagnoses of atherosclerotic coronary artery disease, status post myocardial infarctions.

Although the evidence shows that the Veteran has a current heart disorder, the evidence does not show that the Veteran's heart disorder was incurred during service, that it began within a year from his separation from service in October 1992, or that it resulted from the Veteran's low back disability.  As such, the Veteran is not entitled to service connection for a heart condition.

The Board first notes that the Veteran's service treatment records are entirely silent for any subjective complaints of chest pain or other symptoms, objective findings, or diagnoses related to a heart disorder.

Further, post-service treatment records do not mention any complaints or findings related to a heart condition until the Veteran's myocardial infarctions in February and March of 2007.  In that regard, repeated cardiovascular and pulmonary examinations performed during VA treatment through February 2007 were essentially normal.  Physical examinations performed as part of VA examinations of the spine in October 1997 and extremities in May 2003 indicated normal blood pressure and no cardiopulmonary abnormalities.  Indeed, private hospital records from Muscatine General Hospital and University of Iowa Hospital dated February and March of 2007 show that the Veteran expressly denied having any prior history of heart-related problems.  Notably, a May 2007 VA treatment record contains an opinion from the Veteran's treating cardiologist that the Veteran's myocardial infarctions "may have been related to inactivity from low back pain."  The remaining VA treatment records dated through February 2013 do not reflect any other opinions concerning the cause or origin of the Veteran's heart condition.

During an October 2008 VA examination, the Veteran complained of ongoing atypical chest pain and that he was unable to move and exercise.  Nonetheless, he reported that he did swimming exercises every other day.  As noted above, the examiner diagnosed myocardial infarctions, status post two cardiac stents.  The examiner opined that the myocardial infarctions were due to premature coronary artery disease with noted risk factors being hyperlipidemia and hypertension.  Nonetheless, the examiner did not provide an opinion as to the cause or origin of the Veteran's coronary artery disease.

During a March 2010 VA examination, the VA examiner noted the Veteran's medical history as outlined above.  The Veteran stated that he was fatigued easily and that he felt lightheaded after exercise and that he had a heavy sensation in his chest.  The examiner diagnosed atherosclerotic coronary artery disease and opined that this condition was more likely than not secondary to hyperlipidemia.  As rationale, the examiner acknowledged that, although a sedentary lifestyle is a known factor in the development of coronary artery disease, there are physical options that the Veteran may perform in order to reduce this risk.  In that regard, the examiner noted that the Veteran was swimming twice a week.  Overall, the examiner opined that, to the extent that the Veteran was sedentary, the Veteran chose to be inactive rather than pursuing other forms of exercise which would reduce his risk for heart disease.  Hence, the examiner suggests that the more likely cause for the Veteran's heart condition was his hyperlipidemia.

The Veteran was afforded a third VA examination of his heart condition in January 2012.  At that time, the examiner opined that the Veteran's hyperlipidemia was not related to his medications.  In that regard, noted that the Veteran's hyperlipidemia was "well-documented" as being present before use of medications.  Although the examiner does not clearly state that the Veteran's heart condition is likely related to his hyperlipidemia, that conclusion can be inferred easily from the examiner's opinion, given the examiner's focus upon the timing of onset of the Veteran's hyperlipidemia.

In view of the evidence in this case, the Board finds that the Veteran's atherosclerotic coronary artery disease and myocardial infarctions were not incurred during service, within one year of service, or as a result of his back disability.  As noted above, the service treatment records simply do not reflect any subjective complaints or positive findings that would be consistent with the onset of a heart condition during service.  Similarly, the post-service treatment records also do not reflect any such complaints or findings in the one year period following the Veteran's separation from service in October 1992.

Certainly, the Board may expect that any subjective complaints, objective findings of abnormalities, or treatment related to a heart condition would be memorialized in the service treatment records and post-service treatment records.  Moreover, there is no indication in the record that the assembled treatment records are incomplete. Also, and as noted above, the Veteran reported during private hospital treatment following his February 2007 stroke that he did not have any prior history of a heart condition.  Given the absence of any noted complaints or treatment pertaining to a heart condition before February 2007 and the Veteran's own admission during treatment that he did not have a history of a heart condition prior to then, there is simply no basis in the record for determining that the Veteran had a heart condition at any time prior to February 2007.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As noted above, there appears to be conflicting medical opinions in this case as to the cause of the Veteran's heart condition.  In that regard, the negative opinions expressed in the VA examinations outlined above are contradicted by the May 2007 opinion from the Veteran's treating VA cardiologist that the Veteran's myocardial infarctions "may have been related to inactivity from low back pain."  Nonetheless, the Board finds that the VA cardiologist's May 2007 opinion is of less probative weight than the VA examiners' negative opinions.

The Board acknowledges that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board points out, however, that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Certainly, the fact that a veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-3 (1993).  Moreover, a medical opinion that is based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and is of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In that vein, medical opinions that are equivocal in nature, such as those expressed in speculative language (i.e., "could have caused", etc.) do not provide the degree of certainty required for medical nexus evidence.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

Here, where the Veteran's VA cardiologist has stated merely that the Veteran's myocardial infarctions "may have been related to inactivity from low back pain," her May 2007 opinion falls well short of the medical certainty necessary to be afforded significant probative weight.  Moreover, to the extent that the VA cardiologist suggests that the Veteran has been inactive, the evidence in the record actually suggests to the contrary.  In that regard, record suggests that the Veteran attempted to maintain a certain activity level which included frequently swimming for exercise.  By contrast, the October 2008, March 2010, and January 2012 VA examiners' opinions are based upon a complete and thorough understanding of the Veteran's medical history which is essentially consistent with the facts shown in the record, as well as subjective findings from repeated cardiac examinations.  For the foregoing reasons, the Board finds that the negative opinions expressed in the VA examinations are entitled to far greater probative weight than the VA cardiologist's speculative May 2007 opinion.

To the extent that the Veteran has asserted that a relationship exists between his heart condition and his active duty service and/or low back disability, the Board finds that such assertions are entitled to comparatively low probative weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, in view of the foregoing, the Veteran would be competent to provide probative statements as to the onset and duration of symptoms relating to heart disease.  Nonetheless, such assertions carry significant credibility concerns given the absence of any supporting medical evidence documenting any complaints, treatment, or subjective findings during his active duty service and in the period from his separation from service and his February 2007 myocardial infarction.  Indeed, and as noted above, the Veteran even expressly denied having any prior history of a cardiac condition during his private hospitalization in February and March of 2007.  Moreover, the Veteran's assertions are rebutted by the contrary findings and opinions expressed by the VA examiners in their October 2008, March 2010, and January 2012 reports.  Under the circumstances, the Board finds that the Veteran's lay assertions carry grave concerns as to their competency and credibility, and for those reasons, assigns far less probative weight to those assertions than it does to the aforementioned VA examiners' opinions.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for a heart condition, on a direct, presumptive, or secondary basis.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for a heart condition (previously claimed as myocardial infarction, premature heart disease, and coronary artery disease), to include as secondary to hyperlipidemia and hypertension, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


